Citation Nr: 1123122	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-41 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for tendonitis of the left shoulder with degenerative changes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO in St. Petersburg, Florida. 

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  To the contrary, when he was last examined in 2008, the Veteran reported that he works full time and that no time has been lost due to his disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


FINDING OF FACT

For the entire time on appeal, the Veteran's left shoulder disability was manifested by complaints of painful motion, weakness, limitation, and popping symptoms with objective findings of limitation of flexion to 180 degrees with pain, abduction to 160 degrees with pain, internal rotation to 90 degrees with pain, and external rotation to 60 degrees with pain.   


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for tendonitis of the left shoulder with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, DCs 5010, 5024, 5200, 5201, 5202, 5203 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is therefore needed under VCAA.  


Nevertheless, the Board observes that an August 2008 RO letter informed the Veteran of the criteria for assigning disability ratings.  He was also specifically advised that he should identify and/or submit evidence that he believed would support his claim.  To date, neither the Veteran nor his appeals representative has identified any outstanding evidence.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In the present case, the RO associated the Veteran's service treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The Veteran was also provided with a VA examination in November 2008.  The Board acknowledges that the Veteran believes the examination was not adequate as he experienced pain throughout the examination.  See the Veteran's Substantive Appeal.  The Board has reviewed the November 2008 examination report and finds no deficiencies.  The Board finds the examination report to be thorough and adequate upon which to base a decision with regard to his claim.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability under the applicable rating criteria.  The VA examiner clearly took the Veteran's complaints of pain on motion into account.  The report specifically recorded that there was objective evidence of pain with active motion.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant facts.  

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initial rating

In the present case, the Veteran claims an initial rating in excess of 10 percent for his left shoulder disability.   Service connection was established in a rating decision of December 2008 and rated as 10 percent disabling.  The Veteran disagreed with the initial rating in a June 2009 notice of disagreement. 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2010).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).

The Court of Appeals for Veterans Claims (CAVC) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the CAVC in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2010).  Here, the disability has not significantly changed and a uniform evaluation is warranted.
	
The Veteran's service-connected left shoulder disability has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5024, regarding tendonitis.  A note under DC 5024 specifies that the diseases evaluated under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of the affected parts, as arthritis, degenerative.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5003 states that the severity of degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Codes 5200-5203.

Significantly, the provisions of 38 C.F.R. § 4.71a expressly provide for the application of different rating criteria depending upon whether a Veteran's minor (non-dominant) or major (dominant) side is being evaluated.  See 38 C.F.R. § 4.69 (2010).  Because the Veteran in this case is right-hand dominant, his left shoulder disability affects his minor, non-dominant side.

Accordingly, under 38 C.F.R. § 4.71a, DC 5201, for a minor (non-dominant) joint, a 20 percent rating is warranted when the evidence demonstrates limitation of motion at shoulder level or midway between side and shoulder level.  A 30 percent rating is warranted when the evidence demonstrates motion of the arm limited to 25 degrees from the side.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  Id.  Limitation of motion for the knee in this case may be rated under Diagnostic Codes 5256-5261. See 38 C.F.R. § 4.71a (2010).  The Veteran's 10 percent rating was essentially assigned using Diagnostic Code 5003.

Here, at the November 2008 VA examination, the Veteran had limitation of flexion to 180 degrees with pain, abduction to 160 degrees with pain, internal rotation to 90 degrees with pain, and external rotation to 60 degrees with pain.  As the Veteran was able to move his arm in both flexion and abduction to more than 90 degrees (shoulder level), a 20 percent rating is not warranted under DC 5201.  

In this regard, the Board has also considered whether there is any additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, as the VA examination demonstrated, he has significant range of motion in the left shoulder notwithstanding his additional complaints of pain, weakness, limitation and popping of the joint.  It was noted that he was able to perform all activities of daily living with only mild or moderate effects on chores, exercise, sports, and recreation.  Indeed, even considering the Veteran's complaints on pain on motion, the evidence does not nearly approximate the criteria for a higher (20 percent) rating, even with consideration of the DeLuca factors.

Notwithstanding the above, the Board has also considered other potentially applicable DCs that may provide a basis for separate evaluations for the left shoulder.  With regard to DC 5200, because ankylosis of the scapulohumeral articulation has not been shown, this provision is not for application.  With regard to DC 5202, the medical evidence is without complaints of or treatment for an impairment of the humerus resulting in malunion, recurrent dislocation, fibrous union, nonunion, or loss of head of the humerus.  Moreover, the November 2008 VA examination report indicates that X-ray evidence showed no dislocation.  As such, a compensable rating under this provision is not warranted.  38 C.F.R. § 4.71a, DC 5202.  Finally, a rating under DC 5203 for impairment of the clavicle or scapula is not for application as the November 2008 VA examination report indicates that X-ray evidence showed no fracture.  The Veteran has not complained of loose movement.  

The Board has also considered the Veteran's statements regarding his left shoulder pain, weakness, limitation, and popping symptoms and their effect on his daily activities.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, shoulder pathology is not the type of disorder that a lay person can provide competent evidence on the degree of severity.  Thus, the Board finds that the Veteran's statements of severity lack probative value as he is not competent to evaluate the severity of his symptoms. 

Moreover, the Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, more probative than the Veteran's assessment of the severity of his disabilities.  

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied as to the left shoulder disability. 

Finally, the disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

There has been no showing that the Veteran's disability picture for his left shoulder disability could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for this disability during the period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's left shoulder disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  However, when he was examined in 2008, the Board notes that the Veteran denied hospitalizations or absenteeism as a result of his left shoulder disability.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.

In sum, a higher rating is not warranted for the entire period on appeal regarding his left shoulder disability.  In reaching this conclusion, the benefit of the doubt doctrine has been applied where appropriate.


ORDER

An initial rating in excess of 10 percent for tendonitis of the left shoulder with degenerative changes is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


